Case 8:07-cr-00246-JDW-EAJ Document 75 Filed 08/24/20 Page 1 of 3 PageID 308




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                             Case No: 8:07-Cr-246-T-27EAJ

WILLIAM R. FARMER
                                             /

                                            ORDER

       BEFORE THE COURT is correspondence from Defendant Farmer (Dkt. 74), which is

construed as a motion seeking compassionate release under 18 U.S.C. § 3582(c)(1)(A) and Section

603 of the First Step Act. No response is necessary. The construed motion is DENIED.

       Farmer pleaded guilty to one count of possession of ammunition by a felon. He was

sentenced to 87 months imprisonment, followed by three years of supervised release. (Dkt. 23). In

June 2019, his supervised release was revoked, and he was sentenced to 90 days imprisonment,

followed by 33 months supervised release. (Dkt. 41). In July 2020, his supervised release was

revoked, and he was sentenced to 12 months imprisonment. (Dkt. 70). He now moves for a

sentence reduction due to COVID-19. (Dkt. 74). Specifically, he asserts that he is at “high risk to

catch COVID-19 which becomes life threatening to people my age, especially someone with pre-

existing health problems such as myself.” (Id. at 1). His contentions, however, are without merit.

       The First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow a defendant to seek

compassionate release with the court after fully exhausting the administrative remedies available

to him following the failure of the Bureau of Prisons to bring a motion on his behalf, or 30 days

after the warden receives the request to bring such a motion, whichever is earlier. See First Step

Act of 2018, § 603(b). Farmer does not assert or provide documentation reflecting that he has

exhausted all available administrative remedies in the Bureau of Prisons, and the exhaustion

requirement cannot be waived. See, e.g., United States v. Smith, No. 8:17-cr-412-T-36, 2020 WL


                                                 1
Case 8:07-cr-00246-JDW-EAJ Document 75 Filed 08/24/20 Page 2 of 3 PageID 309




2512883, at *4 (M.D. Fla. May 15, 2020). Even if he did exhaust his administrative remedies, he

has not shown extraordinary and compelling reasons warranting a modification of his sentence.

Indeed, while the First Step Act provides for a sentence reduction based on “extraordinary and

compelling reasons,” the reduction must be “consistent with applicable policy statements issued

by the [United States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       The Sentencing Commission promulgated its policy statement in U.S.S.G. § 1B1.13. The

application notes to § 1B1.13 list four circumstances as extraordinary and compelling under §

3582(c)(1)(A): (A) a serious medical condition; (B) advanced age and deteriorating health; (C)

family circumstances; and (D) an extraordinary and compelling reason other than, or in

combination with, (A)-(C), as determined by the Director of the Bureau of Prisons. § 1B1.13, cmt.

n.1. None of the circumstances offered by Farmer fall within these circumstances. Although he

contends that he has underlying health conditions, he does not provide documentation to explain

what those conditions are. Nor does he provide documentation reflecting that his medical

conditions substantially diminish his ability to provide self-care. See United States v. Heromin,

No. 8:11-CR-550-T-33SPF, 2019 WL 2411311, at *1-2 (M.D. Fla. June 7, 2019) (noting that

defendants cannot “self-diagnose their own medical conditions” and denying compassionate

release due to absence of corroboration from medical provider that defendant is unable to provide

self-care or suffers a serious medical condition); see also United States v. Dowlings, No. CR413-

171, 2019 WL 4803280, at *1 (S.D. Ga. Sept. 30, 2019) (denying compassionate release where

defendant asserted he was diagnosed with a brain tumor, but does not “indicate that he is unable

to care for himself while incarcerated”). And courts in this Circuit have found that “general

concerns about possible exposure to COVID-19 do not meet the criteria for an extraordinary and

compelling reason under U.S.S.G. § 1B1.13.” See Smith, 2020 WL 2512883, at *4.




                                               2
Case 8:07-cr-00246-JDW-EAJ Document 75 Filed 08/24/20 Page 3 of 3 PageID 310




        In sum, because Farmer has not exhausted the administrative remedies available to him,

this Court is without authority to consider the merits of his release request. Moreover, his reasons

for release are not encompassed within the “extraordinary and compelling” circumstances in the

policy statement of § 1B1.13, even if considered in combination with the criteria in the application

notes. These reasons are not, therefore, consistent with the policy statement in § 1B1.13.

Accordingly, because he has not shown extraordinary and compelling reasons or any other basis

to grant compassionate release, the Court is without authority to grant relief, and the motion for

sentence reduction is DENIED.

        DONE AND ORDERED this 24th day of August, 2020.



                                              /s/ James D. Whittemore
                                              JAMES D. WHITTEMORE
                                              United States District Judge

Copies to:     Counsel of Record




                                                 3
